Detailed Action
This is the first office action on the merits for US application number 16/775,560.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Invention III, drawn to the process for claims 16-26 of positioning a prosthesis, in the reply filed on June 1, 2022 is acknowledged.
Applicant’s election without traverse of A) Patient-specific alignment guide species 4) of Fig. 6, B) Sensor mount species 2) of Fig. 16B, and C) System species 1) of Fig. 20A in the reply filed on June 1, 2022 is acknowledged, which indicated that claims 16-40 read on the elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning the patient-specific alignment guide against the one or more portions of the acetabular rim of the patient comprises positioning the patient-specific alignment guide against the one or more portions of the acetabular rim without extending into an acetabular socket of the patient of claims 28 and 35 and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 16, 24, 27, and 33 is/are objected to because of the following informalities:  
Claim 16 line 1 should read “a prosthesis, the method comprising:”
Claim 16 line 17 should read “the position and orientation information communicated”.  
Claim 24 line 1 should read “a prosthesis, the method comprising:”
Claim 24 line 9 should read “the position and orientation information communicated”.  
Claim 27 line 2 should read “one or more portions of [[an]]the acetabular rim of the patient”.
Claim 33 line 1 should read “a prosthesis, the method comprising:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 17-23, 25, and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 17-23 is/are unclear with regards to dependency from a claim 0 in line 1 of each of claims 17-23. Examiner is interpreting this as referring to, and suggests amending as, “claim [[0]]16,”.
Claim(s) 25 and 26 is/are unclear with regards to dependency from a claim 0 in line 1 of each of claims 25 and 26. Examiner is interpreting this as referring to, and suggests amending as, “claim [[0]]24,”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16, 19, 22-24, 27, 29, 33, 34, 36, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettenga (US 2012/0323247).
As to claim 16, Bettenga discloses a method (Figs. 3C, 4B, 5B, and 6, ¶97 alternative guide 60 that conforms to portions of the acetabulum rim as an alternative to matching surfaces of the acetabulum) capable of use for positioning a prosthesis (¶59 discloses use to install an acetabular implant, ¶131 and 132 disclose determining the position of the impact axis and impaction of the acetabular shell), the method comprising: coupling a first electronic position sensor (70, ¶107) to a bony anatomic structure of a patient (Fig. 3C, 4B, and 5B, ¶107 discloses attaching to pelvis 16); positioning a patient-specific alignment guide (60, Fig. 3B, ¶s 94-98; where ¶97 discloses that guide 60 conforms to portions of the acetabulum rim as an alternative to matching surfaces of the acetabulum) against one or more portions of an acetabular rim of the patient (Fig. 3C, ¶97), wherein the patient-specific alignment guide as a configuration based on a scan of the patient (Figs. 3 and 3B, ¶s 94 and 95) such that the alignment guide includes one or more surfaces that fit against the one or more portions of the acetabular rim of the patient in only one orientation (¶s 95 and 97); coupling a second electronic position sensor (72, ¶109) to the patient-specific alignment guide (Fig. 4B, ¶116); communicating position and orientation information (¶62 discloses that “position” includes both location and orientation information) from each of the first and second electronic position sensors (¶119) to a digital data processor (50, ¶119 and 366); removing the patient-specific alignment guide (Figs. 4B and 5B, ¶124); coupling the second electronic position sensor to an instrument (30) that is coupled to a prosthesis (Fig. 5B, ¶s 59, 131, and 132); displaying one or more calculated angular relationships (58a, 58b, 68, Fig. 6, ¶140) of the prosthesis relative to the patient's bony anatomic structure based on the position and orientation information communicated from each of the first and second electronic position sensors (Fig. 6, ¶s 131 and 132); and positioning the prosthesis relative to the bony anatomic structure of the patient such that the one or more displayed angular relationships are at desired levels (Fig. 6, ¶s 92, 93, 131, 132, 134, and 140).
As to claim 19, Bettenga discloses saving the position and orientation information communicated from each of the first and second electronic position sensors when the patient-specific alignment guide is positioned against the one or more portions of the acetabular rim of the patient (Fig. 4B, ¶s 97, 121, and 122); and providing guidance to a user to direct the second electronic position sensor to the saved position relative to the first electronic position sensor when the second electronic position sensor is coupled to the instrument and after the patient-specific alignment guide has been removed (Figs. 5B and 6, ¶s 92, 93, 131, 132, 134, and 140).
As to claim 22, Bettenga discloses that the bony anatomic structure is a pelvis (16).
As to claim 23, Bettenga discloses that the prosthesis is capable of binge inserted into an acetabulum of the patient's pelvis (Fig. 6, ¶59). 
As to claim 27, Bettenga discloses that positioning the patient-specific alignment guide against the one or more portions of the acetabular rim of the patient comprises positioning the patient-specific alignment guide against a plurality of portions of the acetabular rim of the patient (¶97).
As to claim 29, Bettenga discloses that coupling the second electronic position sensor to the patient-specific alignment guide comprises coupling the second electronic position sensor to a sensor mounting projection of the patient-specific alignment guide (Fig. 4B, ¶s 97 and 116).
As to claim 30, Bettenga discloses generating a 3-dimensional model of a pelvis of the patient from data of the scan of the patient (10’, Fig. 4B, ¶s 63-66, 97, 109, 116, and 122).
As to claim 31, Bettenga discloses determining a position of the patient-specific alignment guide with the 3-dimensional model of the pelvis relative to at least one of: a transverse plane of the patient, a coronal plane of the patient, a sagittal plane of the patient, Axis 0 of the patient, Axis 1 of the patient, or Axis 2 of the patient when the patient-specific alignment guide is positioned against the one or more portions of the acetabular rim of the patient (Figs. 3C and 4B, ¶s 97, 109, 116, and 122). 
As to claim 32, Bettenga discloses recording values for at least one of an angle of inclination or an angle of forward flexion for the patient-specific alignment guide when the patient-specific alignment guide is positioned against the one or more portions of the acetabular rim of the patient (Figs. 3C and 4B, ¶s 97, 109, 116, and 122).

As to claim 24, Bettenga discloses a method (Figs. 3C, 4B, 5B, and 6, ¶97 alternative guide 60 that conforms to portions of the acetabulum rim as an alternative to matching surfaces of the acetabulum) capable of use for positioning a prosthesis (¶59 discloses use to install an acetabular implant, ¶131 and 132 disclose determining the position of the impact axis and impaction of the acetabular shell), the method comprising: coupling a first electronic position sensor (70, ¶107) to a bony anatomic structure of a patient (Fig. 3C, 4B, and 5B, ¶107 discloses attaching to pelvis 16); coupling a second electronic position sensor (72, ¶109) to an instrument (30) that is coupled to a prosthesis (Fig. 5B, ¶s 59, 131, and 132); positioning the prosthesis relative to the bony anatomic structure of the patient (Fig. 6, ¶s 92, 93, 131, 132, 134, and 140); communicating position and orientation information (¶62 discloses that “position” includes both location and orientation information)from each of the first and second electronic position sensors (¶119) to a digital data processor (50, ¶119 and 366); displaying one or more calculated angular relationships (58a, 58b, 68, Fig. 6, ¶140) of the prosthesis relative to the patient's bony anatomic structure based on the position and orientation information communicated from each of the first and second electronic position sensors (Fig. 6, ¶s 131 and 132); receiving by the digital data processor (¶119) patient-specific information including one or more desired angular relationships (Figs. 4B and 6, ¶s 119, 121, and 122); and adjusting a position of the prosthesis relative to the bony anatomic structure of the patient such that the one or more displayed angular relationships match the desired angular relationships (Figs. 5B and 6, ¶s 92, 93, 131, 132, 134, and 140).

As to claim 33, Bettenga discloses a method (Figs. 3C, 4B, 5B, and 6, ¶97 alternative guide 60 that conforms to portions of the acetabulum rim as an alternative to matching surfaces of the acetabulum) capable of use for positioning a prosthesis (¶59 discloses use to install an acetabular implant, ¶131 and 132 disclose determining the position of the impact axis and impaction of the acetabular shell), the method comprising: coupling a first sensor (70, ¶107) to a bony anatomic structure of a patient (Fig. 3C, 4B, and 5B, ¶107 discloses attaching to pelvis 16); positioning a patient-specific alignment guide (60, Fig. 3B, ¶s 94-98; where ¶97 discloses that guide 60 conforms to portions of the acetabulum rim as an alternative to matching surfaces of the acetabulum) against one or more portions of an acetabular rim of the patient (Fig. 3C, ¶97), wherein the patient-specific alignment guide as a configuration based on a scan of the patient (Figs. 3 and 3B, ¶s 94 and 95) such that the patient-specific alignment guide includes one or more surfaces that fit against the one or more portions of the acetabular rim of the patient in only one orientation (¶s 95 and 97); coupling a second sensor (72, ¶109) to the patient-specific alignment guide (Fig. 4B, ¶116); communicating position and orientation information (¶62 discloses that “position” includes both location and orientation information) from each of the first and second sensors (¶119) to a digital data processor (50, ¶119 and 366). 
As to claim 34, Bettenga discloses positioning the patient-specific alignment guide against the one or more portions of the acetabular rim of the patient comprises positioning the patient-specific alignment guide against a plurality of portions of the acetabular rim of the patient (¶97).
As to claim 36, Bettenga discloses that coupling the second sensor to the patient-specific alignment guide comprises coupling the second sensor to a sensor mounting projection of the patient-specific alignment guide (Fig. 4B).
As to claim 37, Bettenga discloses generating a 3-dimensional model of a pelvis of the patient from data of the scan of the patient (10’, Fig. 4B, ¶s 63-66, 97, 109, 116, and 122).
As to claim 38, Bettenga discloses determining a position of the patient-specific alignment guide with the 3-dimensional model of the pelvis relative to at least one of: a transverse plane of the patient, a coronal plane of the patient, a sagittal plane of the patient, Axis 0 of the patient, Axis 1 of the patient, or Axis 2 of the patient when the patient-specific alignment guide is positioned against the one or more portions of the acetabular rim of the patient (Figs. 3C and 4B, ¶s 97, 109, 116, and 122). 
As to claim 39, Bettenga discloses recording values for at least one of an angle of inclination or an angle of forward flexion for the patient-specific alignment guide when the patient-specific alignment guide is positioned against the one or more portions of the acetabular rim of the patient (Figs. 3C and 4B, ¶s 97, 109, 116, and 122).
As to claim 40, Bettenga discloses that the bony anatomic structure is a pelvis (16).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 21, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. (US 2012/0245647, hereinafter “Kunz”) in view of Bettenga.
As to claims 16, 17, and 21, Kunz discloses a method (Figs. 9, 10, 12, and 13, ¶77) capable of use for positioning a prosthesis (Fig. 13, ¶s 73 and 77), the method comprising: coupling a first electronic position sensor (200, Fig. 12, ¶s 22 and 72) to a bony anatomic structure of a patient (1, Fig. 12, ¶72); positioning a patient-specific alignment guide (10, 12, 20) against one or more portions of an acetabular rim of the patient (Figs. 1a-1e and 9, ¶52), wherein the patient-specific alignment guide has a configuration based on a scan of the patient such that the alignment guide includes one or more surfaces that fit against the one or more portions of the acetabular rim of the patient in only one orientation (¶s 48, 51, 52, and 77); coupling the first electronic position sensor to the patient-specific alignment guide (Fig. 9, ¶77); removing the patient-specific alignment guide (¶77); coupling the first electronic position sensor to an instrument that is coupled to a prosthesis (Fig. 13, ¶77); and positioning the prosthesis relative to the bony anatomic structure of the patient such that the one or more displayed angular relationships are at desired levels (Fig. 10, ¶77). As to claim 17, Kunz discloses coupling the first electronic position sensor to the patient's pelvis includes driving one or more pins (64, Fig. 12) into the bony anatomic structure (Fig. 12) and coupling the first electronic position to the one or more pins (Fig. 12, ¶72). As to claim 21, Kunz discloses coupling a sensor mount (206) to the instrument (Fig. 13, ¶73).
Kunz is silent to coupling a second electronic position sensor to the patient-specific alignment guide; communicating position and orientation information from each of the first and second electronic position sensors to a digital data processor; coupling the second electronic position sensor to an instrument that is coupled to a prosthesis; displaying one or more calculated angular relationships of the prosthesis relative to the patient's bony anatomic structure based on position and orientation information communicated from each of the first and second electronic position sensors. That, is Kunz is silent to using two sensors.
Bettenga teaches a similar method (Figs. 3C, 4B, 5B, and 6, ¶97 alternative guide 60 that conforms to portions of the acetabulum rim as an alternative to matching surfaces of the acetabulum) comprising: coupling a first electronic position sensor (70, ¶107) to a bony anatomic structure of a patient (Fig. 3C, 4B, and 5B, ¶107 discloses attaching to pelvis 16); positioning a patient-specific alignment guide (60, Fig. 3B, ¶s 94-98; where ¶97 discloses that guide 60 conforms to portions of the acetabulum rim as an alternative to matching surfaces of the acetabulum) against one or more portions of an acetabular rim of the patient (Fig. 3C, ¶97), wherein the patient-specific alignment guide as a configuration based on a scan of the patient (Figs. 3 and 3B, ¶s 94 and 95) such that the alignment guide includes one or more surfaces that fit against the one or more portions of the acetabular rim of the patient in only one orientation (¶s 95 and 97); coupling a second electronic position sensor (72, ¶109) to the patient-specific alignment guide (Fig. 4B, ¶116); communicating position and orientation information (¶62 discloses that “position” includes both location and orientation information) from each of the first and second electronic position sensors (¶119) to a digital data processor (50, ¶119 and 366); coupling the second electronic position sensor to an instrument (30) that is coupled to a prosthesis (Fig. 5B, ¶s 59, 131, and 132); displaying one or more calculated angular relationships (58a, 58b, 68, Fig. 6, ¶140) of the prosthesis relative to the patient's bony anatomic structure based on the position and orientation information communicated from each of the first and second electronic position sensors (Fig. 6, ¶s 131 and 132); and positioning the prosthesis relative to the bony anatomic structure of the patient such that the one or more displayed angular relationships are at desired levels (Fig. 6, ¶s 92, 93, 131, 132, 134, and 140). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method as disclosed by Kunz by adding the second electronic position sensor and corresponding computation and display as taught by Bettenga in order to permit establishing a consistent reference frame with regard to the bony anatomic structure (Bettenga ¶107) while determining the position of the impaction axis relative to the consistent reference frame (Bettenga ¶s 109 and 116) and positioning and orienting an instrument for insertion of a prosthetic (Bettenga ¶s 128, 129, 131, 132, 134, and 140), i.e. to permit the surgeon to verify correct orientation of the bony anatomic structure at any time during the surgery.

As to claim 18, the combination of Kunz and Bettenga discloses the invention of claim 16 as well as coupling the first electronic position sensor to the patient's pelvis includes driving one or more pins (Kunz 64, Fig. 12) into the bony anatomic structure (Kunz Fig. 12, ¶72) and sliding one or more holes formed in the first electronic position sensor over the one or more pins (Kunz Fig. 12, ¶72).
The combination of Kunz and Bettenga is silent to the hole being a through-hole.
Kunz in an alternate method teaches using the external pin placing guide (Kunz 50, Figs. 4a-5) to place two pins (60, 62) by sliding the two pins in a parallel orientation through two through-holes (holes disclosed in ¶56, Figs. 4a-5, ¶56 and 58; where the holes are shown in Fig. 5 with the pins passing through and are thus through-holes) and using said pins with an additional instrument (70, 72, 74) for aligning/orienting an impactor tool (Fig. 6, ¶58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the hole and pin as disclosed by the combination of Kunz and Bettenga to be two through-holes and two pins as taught by Kunz in an alternate method in order to align/orient a tool (Kunz Fig. 6, ¶s 56 and 58) using a known means of connecting such structures via holes and pins, i.e. to provide securement in an additional dimension to provide fixation in more than one dimension such that the sensor is prevented from rotation about a single pin.

As to claim 24, Kunz discloses a method (Figs. 9, 10, 12, and 13, ¶77) capable of use for positioning a prosthesis (Fig. 13, ¶s 73 and 77), the method comprising: coupling a first electronic position sensor (200, Fig. 12, ¶s 22 and 72) to a bony anatomic structure of a patient (1, Fig. 12, ¶72); coupling the first electronic position sensor to to an instrument that is coupled to a prosthesis (Fig. 13, ¶77); positioning the prosthesis relative to the bony anatomic structure of the patient (Fig. 10, ¶77). 
Kunz is silent to coupling a second electronic position sensor to an instrument that is coupled to a prosthesis; communicating position and orientation information from each of the first and second electronic position sensors to a digital data processor; displaying one or more calculated angular relationships of the prosthesis relative to the patient's bony anatomic structure based on position and orientation information communicated from each of the first and second electronic position sensors; receiving by the digital data processor patient-specific information including one or more desired angular relationships; and adjusting the position of the prosthesis relative to the bony anatomic structure of the patient such that the one or more displayed angular relationships match the desired angular relationships.. That, is Kunz is silent to using two sensors.
Bettenga teaches a similar method (Figs. 3C, 4B, 5B, and 6, ¶97 alternative guide 60 that conforms to portions of the acetabulum rim as an alternative to matching surfaces of the acetabulum) comprising: coupling a first electronic position sensor (70, ¶107) to a bony anatomic structure of a patient (Fig. 3C, 4B, and 5B, ¶107 discloses attaching to pelvis 16); coupling a second electronic position sensor (72, ¶109) to an instrument (30) that is coupled to a prosthesis (Fig. 5B, ¶s 59, 131, and 132); communicating position and orientation information (¶62 discloses that “position” includes both location and orientation information) from each of the first and second electronic position sensors (¶119) to a digital data processor (50, ¶119 and 366); displaying one or more calculated angular relationships (58a, 58b, 68, Fig. 6, ¶140) of the prosthesis relative to the patient's bony anatomic structure based on the position and orientation information communicated from each of the first and second electronic position sensors (Fig. 6, ¶s 131 and 132); receiving by the digital data processor patient-specific information including one or more desired angular relationships (Figs. 5B and 6, ¶s 66, 83, 92, 93, 131, 132, 134, and 140); and adjusting the position of the prosthesis relative to the bony anatomic structure of the patient such that the one or more displayed angular relationships match the desired angular relationships (Fig. 6, ¶s 66, 83, 92, 93, 131, 132, 134, and 140). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method as disclosed by Kunz by adding the second electronic position sensor and corresponding computation and display as taught by Bettenga in order to permit establishing a consistent reference frame with regard to the bony anatomic structure (Bettenga ¶107) while determining the position of the impaction axis relative to the consistent reference frame (Bettenga ¶s 109 and 116) and positioning and orienting an instrument for insertion of a prosthetic (Bettenga ¶s 128, 129, 131, 132, 134, and 140), i.e. to permit the surgeon to verify correct orientation of the bony anatomic structure at any time during the surgery.

As to claim 26, the combination of Kunz and Bettenga discloses the invention of claim 24 as well as coupling the first electronic position sensor to the patient's pelvis includes driving at least one pin (Kunz 64, Fig. 12) into the bony anatomic structure (Kunz Fig. 12, ¶72) and sliding a hole formed in the first electronic position sensor over the at least one pin (Kunz Fig. 12, ¶72).
The combination of Kunz and Bettenga is silent to the hole being a through-hole.
Kunz in an alternate method teaches using the external pin placing guide (Kunz 50, Figs. 4a-5) to place two pins (60, 62) by sliding the two pins in a parallel orientation through two through-holes (holes disclosed in ¶56, Figs. 4a-5, ¶56 and 58; where the holes are shown in Fig. 5 with the pins passing through and are thus through-holes) and using said pins with an additional instrument (70, 72, 74) for aligning/orienting an impactor tool (Fig. 6, ¶58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the hole and pin as disclosed by the combination of Kunz and Bettenga to be two through-holes and two pins as taught by Kunz in an alternate method in order to align/orient a tool (Kunz Fig. 6, ¶s 56 and 58) using a known means of connecting such structures via holes and pins, i.e. to provide securement in an additional dimension to provide fixation in more than one dimension such that the sensor is prevented from rotation about a single pin.

Claim(s) 20, 28, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenga in view of Roose et al. (US 2012/0041445, hereinafter “Roose”).
As to claim 20, Bettenga discloses the invention of claim 16.
Bettenga is silent to removably securing the patient-specific alignment guide against the one or more portions of the acetabular rim of the patient using at least one surgical pin. 
Roose teaches a similar method (Figs. 1-5) comprising: positioning a patient-specific alignment guide (50, Figs. 1-5, ¶42) against one or more portions of an acetabular rim of the patient (Figs. 2 and 3, ¶43), wherein the patient-specific alignment guide has a configuration based on a scan of the patient such that the alignment guide includes one or more surfaces that fit against the one or more portions of the acetabular rim of the patient in only one orientation (Figs. 1-3, ¶47); and removably securing the patient-specific alignment guide against the one or more portions of the acetabular rim of the patient using at least one surgical pin (102s, Figs. 2 and 3, ¶47).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify the structure of the acetabulum rim guide portions that form the surfaces that fit against the one or more portions of the acetabular rim as disclosed by Bettenga with the structure including holes and pins as taught by Roose in order to lock the guide in the unique position and orientation (Roose Fig. 3, ¶47). 

As to claim 28, Bettenga discloses the invention of claim 16.
Bettenga is silent to positioning the patient-specific alignment guide against the one or more portions of the acetabular rim of the patient comprises positioning the patient-specific alignment guide against the one or more portions of the acetabular rim without extending into an acetabular socket of the patient.  
Roose teaches a similar method (Figs. 1-5) comprising: positioning a patient-specific alignment guide (50, Figs. 1-5, ¶42) against one or more portions of an acetabular rim of the patient (Figs. 2 and 3, ¶43), wherein the patient-specific alignment guide has a configuration based on a scan of the patient such that the alignment guide includes one or more surfaces that fit against the one or more portions of the acetabular rim of the patient in only one orientation (Figs. 1-3, ¶47); removably securing the patient-specific alignment guide against the one or more portions of the acetabular rim of the patient using at least one surgical pin (102s, Figs. 2 and 3, ¶47); positioning the patient-specific alignment guide against the one or more portions of an acetabular rim of the patient comprises positioning the patient-specific alignment guide against a plurality of portions of the acetabular rim of the patient (via 62 and 86s, Figs. 2-4, ¶s 43 and 46); wherein positioning the patient-specific alignment guide against the one or more portions of the acetabular rim of the patient comprises positioning the patient-specific alignment guide against the one or more portions of the acetabular rim without extending into an acetabular socket of the patient (Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify the structure of the acetabulum rim guide portions that form the surfaces that fit against the one or more portions of the acetabular rim as disclosed by Bettenga with the structure including holes and pins without extending into an acetabular socket as taught by Roose in order to lock the guide in the unique position and orientation (Roose Fig. 3, ¶47). 

As to claim 35, Bettenga discloses the invention of claim 33.
Bettenga is silent to positioning the patient-specific alignment guide against the one or more portions of the acetabular rim of the patient comprises positioning the patient-specific alignment guide against the one or more portions of the acetabular rim without extending into an acetabular socket of the patient.  
Roose teaches a similar method (Figs. 1-5) comprising: positioning a patient-specific alignment guide (50, Figs. 1-5, ¶42) against one or more portions of an acetabular rim of the patient (Figs. 2 and 3, ¶43), wherein the patient-specific alignment guide has a configuration based on a scan of the patient such that the alignment guide includes one or more surfaces that fit against the one or more portions of the acetabular rim of the patient in only one orientation (Figs. 1-3, ¶47); removably securing the patient-specific alignment guide against the one or more portions of the acetabular rim of the patient using at least one surgical pin (102s, Figs. 2 and 3, ¶47); positioning the patient-specific alignment guide against the one or more portions of an acetabular rim of the patient comprises positioning the patient-specific alignment guide against a plurality of portions of the acetabular rim of the patient (via 62 and 86s, Figs. 2-4, ¶s 43 and 46); wherein positioning the patient-specific alignment guide against the one or more portions of the acetabular rim of the patient comprises positioning the patient-specific alignment guide against the one or more portions of the acetabular rim without extending into an acetabular socket of the patient (Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify the structure of the acetabulum rim guide portions that form the surfaces that fit against the one or more portions of the acetabular rim as disclosed by Bettenga with the structure including holes and pins without extending into an acetabular socket as taught by Roose in order to lock the guide in the unique position and orientation (Roose Fig. 3, ¶47). 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenga in view of Bettenga (US 2015/0038832, hereinafter “BettengaB”).
As to claim 25, Bettenga discloses the invention of claim 24 as well as providing a representation of the bone relative to the instrument positioning (10’, Figs. 5B and 6, ¶66).
Bettenga is silent to the patient-specific information received by the digital data processor is derived from one or more x-ray images taken intra-operatively after positioning the prosthesis relative to the bony anatomic structure of the patient.
BettengaB teaches a similar method (Figs. 1, 4-8, and 10) for positioning a prosthesis (178, Fig. 4B, ¶70) comprising: coupling a first electronic position sensor (30a, 1030a, Figs. 4-8 and 10, ¶s 32 and 73) to a bony anatomic structure of a patient (Figs. 4-8 and 10); coupling a second electronic position sensor (30c, 1030b, 1030c, Figs. 8 and 10, ¶62 and 73) to an instrument (80) that is coupled to a prosthesis (Figs. 8 and 10, ¶32); positioning the prosthesis relative to the bony anatomic structure of the patient (Fig. 8); communicating position and orientation information from each of the first and second electronic position sensors to a digital data processor (10, 11, Figs. 1 and 10, ¶40); displaying one or more calculated angular relationships of the prosthesis relative to the patient's bony anatomic structure based on position and orientation information communicated from each of the first and second electronic position sensors (Figs. 1 and 10, ¶40); receiving by the digital data processor patient-specific information including one or more desired angular relationships (¶40); and adjusting the position of the prosthesis relative to the bony anatomic structure of the patient such that the one or more displayed angular relationships match the desired angular relationships (Fig. 13); wherein the patient-specific information received by the digital data processor is derived from one or more x-ray images taken intra-operatively after positioning the prosthesis relative to the bony anatomic structure of the patient (Fig. 10, ¶s 35, 36, and 71). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify that the representation of the bone relative to the instrument positioning as disclosed by Bettenga with intra-operative 3-D imaging as taught by BettengaB in order to define surgical alignments relative to the anatomy of the subject (BettengaB ¶36). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775